DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/22/2021 is acknowledged. Accordingly, claim 5 has been previously cancelled, claim 1 has been amended, thus currently claims 1-4 and 6-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the phrase “the plurality of small contact areas are formed by applying a velvet film or by providing a velvet surface finish on the at least one light pipe and on the at least one mask” on lines 23-24 , is unclear.

First, on lines 20-22 the phrase “wherein a plurality of small contact areas are provided on an outside and an inside of the at least one light pipe, and/or on the at least one mask, and at least one reflector”, requires the plurality of small contact areas should be on: 
a) the light pipe + the mask + the reflector;   
b) the light pipe + the reflector; 
c) the mask + the reflector.

Second, the phrase on lines 23-24 above recites the small contact areas are formed by two methods:
x) a velvet film on the light pipe and mask.
y) a velvet finish on the light pipe and mask.
In either case, any chosen treatment is for the small contact areas being on both, the light pipe and mask.
Thus, even though the phrase on lines 23-24 align with the option a) above, the phrase contradicts the requirements of options b) and c) when selected in the alternative. 
The phrase has been interpreted as best understood.

In claim 6, the phrase “wherein the plurality of small contact areas are formed by grain or sand blast of molded or casted parts the at least one mask, the at least one light pipe, or at least one reflector of the at least one light pipe” on lines 1-3, is unclear.

The phrase provides a variety of fabrication methods of the plurality of small contact areas for multiple components of the device, including:
a’) grain of molded parts the at least one mask; 
a’’) grain of molded parts the at least one light pipe;  
a’’’) grain of molded parts at least one reflector of the at least one light pipe;  
option a’ above lacks antecedent basis when option b) of claim 1 is selected. 
option a’’ above lacks antecedent basis when option c) of claim 1 is selected. 

b’) grain of casted parts the at least one mask;
b’’) grain of casted parts the at least one light pipe;
b’’’) grain of casted parts at least one reflector of the at least one light pipe;  
option b’ above lacks antecedent basis when option b) of claim 1 is selected. 
option b’’ above lacks antecedent basis when option c) of claim 1 is selected. 

c’) sand blast of molded parts the at least one mask; 
c’’) sand blast of molded parts the at least one light pipe; 
c’’’) sand blast of molded parts at least one reflector of the at least one light pipe;  
option c’ above lacks antecedent basis when option b) of claim 1 is selected. 
option c’’ above lacks antecedent basis when option c) of claim 1 is selected. 

d’) sand blast of casted parts the at least one mask;
d’’) sand blast of casted parts the at least one light pipe;
d’’’) sand blast of casted parts at least one reflector of the at least one light pipe;  
option d’ above lacks antecedent basis when option b) of claim 1 is selected. 
option d’’ above lacks antecedent basis when option c) of claim 1 is selected. 
The phrase has been interpreted as best understood.

In claim 11, the phrase “method of reducing light loss within a light pipe of the system of claim 1, comprising providing small contact areas on or within the light pipe” on lines 1-2, is unclear.
Claim 1 requires on lines 20-22 “wherein a plurality of small contact areas are provided on an outside and an inside of the at least one light pipe, and/or on the at least one mask, and at least one reflector”, requires the plurality of small contact areas should be on: 
a) the light pipe + the mask + the reflector; 
b) the light pipe + the reflector; 
c) the mask + the reflector.
 Claim 11 requires the small contact areas should be on the light pipe or the small contact areas should be within the light pipe, thus contradicting the requirements of option c) above.
The phrase has been interpreted as best understood.


Claims 2-4 and 6-13 are rejected as they depend from claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875